This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 STATE OF NEW MEXICO,

 3                  Plaintiff-Appellee,

 4 v.                                                                            No. A-1-CA-36150

 5 BRIAN DALY,

 6                  Defendant-Appellant.

 7 APPEAL FROM THE DISTRICT COURT OF CURRY COUNTY
 8 Matthew E. Chandler, District Judge

 9   Hector H. Balderas, Attorney General
10   Santa Fe, NM
11   Andrea Rowley, Assistant Attorney General
12   Clovis, NM

13 for Appellee

14 Harmon Barnett Morris, P.C.
15 Tye C. Harmon
16 Clovis, NM

17 for Appellant

18                                 MEMORANDUM OPINION

19 HANISEE, Judge.
1   {1}   Summary dismissal was proposed for the reasons stated in the notice of

2 proposed summary disposition. No memorandum opposing summary dismissal has

3 been filed and the time for doing so has expired. DISMISSED.

4   {2}   IT IS SO ORDERED.


5
6                                      J. MILES HANISEE, Judge

7 WE CONCUR:



8
9 STEPHEN G. FRENCH, Judge


10
11 HENRY M. BOHNHOFF, Judge




                                         2